754 F.2d 677
118 L.R.R.M. (BNA) 2742, 102 Lab.Cas.  P 11,363
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LABORERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL UNIONNO. 576, AFL-CIO, Respondent.
No. 83-5852.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 12, 1984.Decided Feb. 15, 1985.

Elliott Moore, John Welsh, argued, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., for petitioner.
Charles R. Isenberg, Thomas J. Schulz, argued, Segal, Isenberg, Sales & Stewart, Louisville, Ky., for respondent.
Before ENGEL and WELLFORD, Circuit Judges, and DEMASCIO, District Judge.*
PER CURIAM.


1
The National Labor Relations Board (NLRB) here petitions the court for the enforcement of an order entered against Laborers International Union of North America, Local Union No. 576, AFL-CIO (Union) on August 26, 1983.  In that order and decision reported at 267 NLRB No. 109, the NLRB found that the Union had unlawfully caused an employer to discriminate against an employee on the basis of nonmembership in a union in violation of 29 U.S.C. Sec. 158(b)(2).  The Union has refused to comply with the NLRB's order awarding the employee lost wages, benefits, and other remedies.


2
In this enforcement proceeding the Union asserts that the decision of the Administrative Law Judge (ALJ), affirmed by the NLRB, was not supported by sufficient evidence and that the ALJ improperly evaluated the evidence presented.


3
Kenneth E. Goode worked for Arthur B. Myr Sheet Metal Industries, Inc.  (Myr) from November 4, 1981 until he was laid off on November 21, 1981.  On December 31, 1981, Goode filed an unfair labor charge against the Union, alleging that the Union had caused his employer to discriminate against him because he was not a member of the Union;  Goode claimed that the Union had thereby violated 29 U.S.C. Sec. 158(b)(2).  The NLRB issued a complaint against the Union and a hearing was held before Administrative Law Judge Elbert D. Gadsden.


4
The testimony given at the administrative hearing established that the Union president and Myr's job superintendent Phillip McCoy met and discussed Goode's employment, but the substance of that discussion was disputed.  Goode introduced testimony to establish that the Union president spoke with McCoy in order to have Goode discharged;  Goode claimed that the Union president sought his discharge because he was filling a job which could have been held by an unemployed Union member.  The Union president testified that he spoke with McCoy only to inform him that there were many unemployed Union members and to request that any future hiring by Myr be made from the Union ranks.  McCoy testified that in their conversation the Union president merely expressed his concern about how Union members would feel about Myr hiring a non-Union employee.  McCoy further testified that Goode was laid off because they intended to cut back on employees.


5
The ALJ credited Goode's testimony and the corroborating testimony of Goode's father and entered a decision and order against the Union.  The NLRB confirmed the ALJ's decision and order with little modification.  The NLRB ordered the Union to compensate Goode for any loss of wages or benefits he may have suffered and to request that Myr rehire Goode.  The Union has refused to comply with the order, and the NLRB here petitions for enforcement.


6
Upon a careful review of the record as a whole, the court is fully satisfied that the issues raised by the respondent relate solely to findings of fact, findings which we conclude are fully supported by substantial evidence and ought not be disturbed on review.


7
Accordingly, the order and the decision of the NLRB are ENFORCED.



*
 Honorable Robert E. DeMascio, United States District Court for the Eastern District of Michigan, sitting by designation